Citation Nr: 1626296	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-27 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to February 23, 2012, for the award of additional VA compensation benefits for a dependent child, J.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1964 to June 1992.  His decorations include the Vietnam Service Medal and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In September 2014, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran has been in receipt of VA compensation based on disability evaluated as 30 percent or more since January 1997, effective from September 1995.

2.  J. was born in July 2004.

3.  The Veteran's legal adoption of J. became final on August [redacted], 2009.

4.  An application for additional VA compensation benefits for J. was first received on February 23, 2012.


CONCLUSION OF LAW

The claim for an effective date prior to February 23, 2012, for the award of additional VA compensation benefits for a dependent child, J., is without legal merit.  38 U.S.C.A. §§ 101, 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.57, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish an effective date of August [redacted], 2009, for the award of additional VA compensation benefits for a dependent child, J.  The Veteran acknowledges that he did not file an application for additional benefits for J. until February 23, 2012, more than a year after he was legally adopted on August [redacted], 2009, and that, under those circumstances, VA rules generally preclude the assignment of an effective date earlier than the date of receipt of the application.  However, he asks that consideration be given to awarding an earlier date on "humanitarian" grounds.

The Veteran says that he was unaware that a delay in filing would impact the effective date of the award; otherwise, he could have submitted the application immediately.  He also says that filing was delayed by a typhoon in October 2010 that caused flooding in his home, with loss of original adoption papers.  He further asserts that awarding benefits from an earlier date would be equitable, since J. has been under his legal care and custody since August [redacted], 2009, and that it would be in the best interests of the child.

As an initial matter, the Board notes that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No further notice or evidentiary development is required.

A Veteran entitled to VA compensation based on disability evaluated as 30 percent or more disabling may receive additional compensation for dependents, including children legally adopted before the age of 18 years.  38 U.S.C.A. §§ 101(4)(A), 1115 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.57 (2015).  Under applicable law, the effective date for an award of such additional compensation is the latest of the following: (1) the date of claim (i.e., the date of the birth of the child or adoption of the child, if the evidence of the event is received within one year of the event, otherwise the date notice is received of the dependent's existence, if the evidence is received within one year of VA's request); (2) the date dependency arises; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; and (4) the date of commencement of the veteran's award.  38 U.S.C.A. § 5110(f), (n) (West 2014); 38 C.F.R. § 3.401(b) (2015).

Following a thorough review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the Veteran's claim for an effective date prior to February 23, 2012, for the award of additional VA compensation benefits for J. must be denied as a matter of law.

It is undisputed that the Veteran has been in receipt of a disability rating of 30 percent or more since January 1997, effective from September 1995; that J. was born in July 2004; that the Veteran's legal adoption of J. became final on August [redacted], 2009; and that an application for additional VA compensation benefits for J. was first received on February 23, 2012.  Under the applicable rules, outlined above, because notice of J.'s existence was not received until February 23, 2012-more than a year after the date of his legal adoption and onset of dependency, and well more than a year after the Veteran became entitled to, and was notified of, his qualifying award of a 30 percent disability rating-the effective date of the award of additional VA compensation benefits for J. can be no earlier than February 23, 2012, with payment effective from March 1, 2012.  In such cases, where the evidence is not in dispute, and the law is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The Board is sympathetic to the Veteran's situation, and grateful for his meritorious service.  However, the rules pertaining to the effective dates of awards of VA compensation are prescribed by Congress, and neither the RO nor the Board is free to disregard them.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Regardless of the equities of the Veteran's situation, the RO and the Board can only allow benefits that are explicitly authorized.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)); Andrews (Holly) v. Principi, 351 F.3d 1134 (Fed. Cir. 2003) (indicating that equitable tolling is not available under 38 U.S.C.A. § 5110, which does not involve a statute of limitations).  Because there is no basis in law for the benefit the Veteran seeks, the appeal must be denied.


ORDER

An effective date prior to February 23, 2012, for the award of additional VA compensation benefits for a dependent child, J.A., is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


